PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/476,715
Filing Date: 9 Jul 2019
Appellant(s): HIROSE et al.



__________________
Aaron L. Webb
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/12/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 8, 10, 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. (U.S. Patent Application Publication 2015/0221950) and further in view of Aramata et al. (U.S. Patent Application Publication 2003/0215711).
Regarding claim 8, 10, and 27, Minami teaches a negative electrode active material (title) containing a negative electrode active material particle (i.e., particles made of SiOx) (abstract) that has a surface layer portion containing a carbon material (i.e., the negative electrode active material may be used in combination with a carbonaceous active material) (paragraph [0024]); and
the negative electrode active material particle comprising a silicon compound shown by SiOx (0.8 ≤ x ≤ 1.1) (paragraph [0012]).
Given that the material and composition of the negative electrode active material particles of Minami is substantially identical to the material and composition as used in the present invention, as set forth above, it is clear that the negative electrode active material particles of Minami would inherently exhibit the same properties to include the 29Si-MAS-NMR spectroscopy results, as presently claimed (i.e., the silicon compound particle has three or more peaks in a chemical shift value ranging from -40 ppm to -120 ppm but has no peak in a chemical shift value within a range of -65±3 ppm in a spectrum obtained from 29Si-MAS-NMR of the silicon compound particle). 
In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977). See MPEP 2112.01 (I).
Minami does not describe the particulars of the BET specific area.
Aramata, also directed to a negative electrode active material (abstract), teaches a negative electrode active material particle comprising SiOx (1≤x˂1.6) (paragraph [0038]) having a BET specific surface area of 0.5 to 20 m2/g (paragraph [0033]). Aramata teaches a surface area less than 0.5 m2/g have a lower cycle performance (paragraph [0033]) and a surface area higher than 20 m2/g detracts from conductivity and cycle performance (paragraph [0033]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the negative electrode active material particle of Minami to have a BET specific surface area as taught by Aramata (i.e., BET specific surface area of 0.5 to 20 m2/g) in order to provide optimum conductivity and cycle performance characteristics. 
It is noted that Aramata differ in the exact same BET specific surface area as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the specific surface area of Aramata overlap the instant claimed specific surface area and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).       
Regarding claim 14, Minami teaches the negative electrode active material as described above in claim 8 to include the carbon material. Further, Minami teaches the carbon material has a thickness of 1 nm or more (paragraph [0044]).
It is noted that Minami differ in the exact same thickness as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the thickness of Minami overlaps the instant claimed thickness and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).    

(2) Response to Argument
In response to A.1. (pages 4-6 of Appeal Brief from 11/02/2021).
Appellants argue the claimed negative electrode active material with SiOx particles contain regions with a specific crystallinity or microstructure corresponding to a particular 29Si-MAS-NMR spectrum and further argue that there is no evidence on record to show that Minami’s material would necessarily have a microstructure that leads to the claimed NMR values.
Examiner respectfully disagrees. As indicated in the previous Office Action and as an initial matter, Minami teaches a negative electrode active material with a silicon compound particle substantially identical to the one claimed having SiOx (0.8 ≤ x ≤ 1.1) (paragraph [0012]). The claim recites a silicon compound particle with SiOx (0.5 ≤ x ≤ 1.6). As such, it would be reasonably to expect the silicon compound particle of Minami to exhibit the same characteristics and NMR values corresponding to a particular microstructure and it is reasonably to say that the same properties must necessarily be present if compositions are the same (see rejection of claim 8 above). Second, the cited paragraphs by x (0.5 ≤ x ≤ 1.6) which is met by the teachings of Minami. 
In response to A.2-3 (pages 6-10 of Appeal Brief from 11/02/2021).
	Appellants argue that the claimed process for producing the silicon compound particle is different from Minami and goes into details to point out that different examples (as shown in table 1 of the instant specification and reproduced below) were produced with different conditions but having the same silicon compound particle SiOx with x=1 showing that the same material is characterized with different the NMR values. In other words, Appellant relate these results shown in table 1 to show that although the prior art teaches the same material, such would not exhibit the properties as claimed.
	Examiner respectfully disagrees. While table 1 shows different results of an NMR spectrum chemical shift, the results are associated or correspond to a specific material where SiOx x=1 and having a specific median diameter (i.e., D50), carbon material (i.e., natural graphite: artificial graphite), SiOx ratio mass%, etc. whereas the claim only recites a carbon material and is open to any silicon compound particle where SiOx (0.5 ≤ x ≤ 1.6). It cannot be presumed that the claimed NMR values are expected in all negative electrode active materials with silicon compound having a general formula of SiOx (0.5 ≤ x ≤ 1.6) and any carbon material. In addition, from the Appellant cited paragraphs, it appears that the different values for each example are associated with conditions that are controlled which appear to change the crystallinity or the structure of the silicon compound particle. However, none of the conditions or the particular crystallinity of the silicon compound particle is recited in the claim. Nonetheless, since the elements in the claim of the negative electrode active material are met by Minami, it would be reasonably to expect similar characteristics within SiOx (0.8 ≤ x ≤ 1.1) corresponding to NMR values. In addition, it would be 

    PNG
    media_image2.png
    329
    632
    media_image2.png
    Greyscale

Appellants argue that the claimed negative electrode active material particle impart superior characteristics where degradation of the material is minimized and improved cycle characteristics are observed.
Examiner respectfully disagrees. In this case, the Examiner notes that the claims are not considered to be reasonably commensurate in scope with the results shown in the specification (see MPEP 716.02) and in particular, to those shown in table 1 above. The claims cannot be taken to be commensurate in scope with the Examples as alleged (as shown in table 1 above) at least for the reason that the examples refer to a specific negative electrode active material having an atomic ratio of x=1, graphite carbon material, a specific median particle diameter, etc. and the claim is completely open to any negative electrode active material having a carbon material and a silicon compound particle where SiOx (0.5 ≤ x ≤ 1.6). It cannot be presumed that the instant properties and results as shown in table 1 are suitable for any silicon compound particle having SiOx (0.5 ≤ x ≤ 1.6) and having any carbon material. The broad combination of the materials allowed by the claim compared to the specific materials evaluated 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        
Conferees:
/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.